Citation Nr: 0308754	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-10 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for nerve damage to the 
hands, to include as secondary to the veteran's service-
connected fracture of the left clavicle.
 
2.  Entitlement to service connection for nerve damage to the 
arms, to include as secondary to the veteran's service-
connected fracture of the left clavicle.

3.  Entitlement to service connection for nerve damage to the 
neck, to include as secondary to the veteran's service-
connected fracture of the left clavicle.

4.  Entitlement to a higher initial disability rating for 
service-connected fracture of the left clavicle, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1973 to 
April 1977.

The issues of entitlement to service connection for nerve 
damage to the hands, arms, and neck come before the Board of 
Veterans' Appeals (Board) on appeal from a August 1999 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The issue of entitlement to a higher 
initial disability rating for service-connected fracture of 
the left clavicle is before the Board on appeal from a 
December 1998 rating decision.  Pursuant to his request, the 
veteran testified at a Board videoconference in October 2000.  
In April 2001, the Board remanded the issues to the RO for 
further development.


FINDINGS OF FACT

1.  Nerve damage to the hands was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is it etiologically related to his service-connected 
fracture of the left clavicle. 

2.  Nerve damage to the arms was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is it etiologically related to his service-connected 
fracture of the left clavicle.

3.  Nerve damage to the neck was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is it etiologically related to his service-connected 
fracture of the left clavicle.

4.  The veteran's service-connected fracture of the left 
clavicle is manifested by complaints of constant pain and 
stiffness, but no evidence of nonunion or dislocation on 
examination or x-ray evidence. 


CONCLUSIONS OF LAW

1.  Nerve damage to the hands was not incurred in or 
aggravated by the veteran's active duty service, nor was it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).  

2.  Nerve damage to the arms was not incurred in or 
aggravated by the veteran's active duty service, nor was it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).  

3.  Nerve damage to the neck was not incurred in or 
aggravated by the veteran's active duty service, nor was it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).

4.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's service-connected 
fracture of the left clavicle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5003, 5010, 5201, 5203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection and increased rating.  The discussions in 
the rating decisions, statements of the case, and 
supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a July 2001 
letter and January 2003 supplemental statement of the case, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records and VA examination reports dated 
October 1998 and October 2002, numerous private medical 
records, Social Security Records, and off work orders.  As 
the record shows that the veteran has been afforded VA 
examinations in connection with his claims and etiology 
opinions have been obtained, the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2002) have been met.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claims. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection

Nerve Damage to the Hands, Arms, or Neck

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service medical records reveal that the veteran fractured his 
left clavicle in August 1976.  However, there were no 
injuries or complaints involving nerve damage to the hands, 
arms, or neck found in service.  Clinical note in August 1976 
indicated good range of motion in the neurovascular area of 
the left upper extremity and separation examination from 
active duty service in April 1977 showed that the neck, 
spine, upper extremity and neurological system were 
clinically evaluated as normal.  Moreover, there was no 
reference to any nerve damage to the hands, arms, or neck 
during separation examination, nor did the veteran report 
that he had problems with his hands, arms, or neck at that 
time.  At the time of a May 1982 examination for enlistment 
into the reserves, the veteran did refer to a previous head 
injury.  The entry is not clearly legible, but it may be read 
as referring to August 1975 or 1976.  However, no 
abnormalities of the neck or spine were indicated on the 
examination report. 

The veteran was injured in a motor vehicle accident in 
November 1993.  The reported diagnoses included acute 
traumatic sprain/strain involving the muscles and supporting 
ligaments of the cervical spine, thoracic spine and lumbar 
spine.  
The first medical evidence of complaints and treatment for 
the hands, arms, and neck following active duty service 
appeared to be in 1994.  Additionally, the earliest evidence 
of degenerative changes to the cervical spine appeared to be 
in 1998.  Furthermore, there is no medical opinion relating 
the veteran's current complaints involving his hands, arms, 
and neck directly to service.  It is therefore clear that 
there is no direct relationship between the veteran's current 
complaints involving his hands, arms, and neck and his active 
duty service.  Nevertheless, the veteran's essential 
contention is that he has developed nerve damage to his 
hands, arms, and neck as a result of his service-connected 
fracture of the left clavicle.  

The record also includes private medical records from Richard 
H. Hubbard, M.D., Ruben White Health Clinic, Richard H. Katz, 
M.D., Choctaw Hospital, E. John Landherr, M.D., Sparks 
Regional Medical Center, Robin White Choctaw Nation Indian 
Health Clinic, J. Bruce Jacobs, M.D., Poteau Health Center, 
and VA medical records, which demonstrate that the veteran 
received continual treatment for his hands, arms, and neck 
since November 1993.  In a May 1993 report, Dr. Katz reported 
that it was his impression that the veteran's injuries to the 
neck, back, right wrist, left arm and shoulder were directly 
attributable to the November 1993 motor vehicle collision.    

A private neurological examination report from Dr. Hubbard 
dated April 1995 indicated that the veteran's numbness in his 
right and left thumb, index, and long fingers started about 
one month following a November 1993 motor vehicle accident.  
He further reported that the veteran had stated that he had 
no hand symptoms before the November 1993 accident.  Dr. 
Hubbard diagnosed the veteran as having carpal tunnel 
syndrome at the right and left wrist and it was his opinion 
that the veteran's carpal tunnel syndrome developed as a 
result of wrist hyperextension at the time of the accident in 
November 1993.  It was noted that the veteran continued to 
have mild symptomatology related to sprain/strain of the neck 
and back.   

A private medical examination report from Dr. Katz dated May 
1995 showed that the veteran complained of pain in his 
wrists, left side of his neck, left shoulder, and left 
clavicle (separated twice since the November 1993 accident).  
The veteran indicated that he had previous broken his 
collarbone in 1975.  It was Dr. Katz's opinion that the 
veteran's injuries to his neck, right wrist, left arm and 
left shoulder were directly attributable to his November 1993 
motor vehicle accident.    

The only other medical evidence addressing the issue of 
whether the veteran's current hands, arms, and neck 
conditions were secondary to his service-related fracture of 
the left clavicle is the VA examination report in October 
2002.  The report indicated that the veteran complained of 
pains, numbness, and shooting shocks in the arm and hands 
bilaterally for about 20 years.  He noted neck pain and 
popping with movement over the past four years.  The veteran 
did not have significant pain to his neck at the time of the 
fracture of the left clavicle in August 1976, but it had 
worsened noticeably in the last four years.  The veteran 
worked with heavy equipment as a diesel mechanic for 30 
years.  

The examiner diagnosed the veteran as having bilateral arm 
parasthesias, right greater than left.  The examiner 
indicated that the veteran had cervical spondylosis and 
opined that "it is as likely as not possible that it may 
have sustained cervical injury at the time he sustained (L) 
clavicle, and that may relate to his parasthesias in the 
arm..."  However, the examiner noted that work-up and neck 
pain symptoms did not start until 1999 according to the 
records.  According to the veteran, the pain started 24 years 
ago, but with numbness starting 20 years ago.  The examiner 
noted that the neck was not evaluated at the time of the 1976 
injury.  The examiner further opined that the left clavicle 
fracture itself is not likely causing the right arm symptoms.  
He also noted that the carpal tunnel syndrome related to a 
separate motor vehicle accident and performing heavy lifting 
as a diesel mechanic may also be exacerbating factors.  

The veteran's essential argument is that his current hands, 
arms, and neck problems are secondary to, or aggravated by, 
his service-connected fracture of the left clavicle.  In 
support of his claim, the veteran testified at a 
videoconference hearing that prior to his motor vehicle 
accident, he experienced shooting pains and numbness in his 
hands and arms.  He stated that both private and VA doctors 
have told him that his problems are related to his service-
connected fracture of the left clavicle. 

Upon review, both Dr. Hubbard and Dr. Katz opine that the 
veteran's hand and wrist problems are related to the November 
1993 motor vehicle accident.  The findings from both 
examiners are supported by the fact that there is no evidence 
of treatments or complaints involving the veteran's hands 
until after his motor vehicle accident in November 1993.  

Despite the veteran's statement that he experienced pains in 
his hands prior to the November 1993 accident, the veteran 
told Dr. Hubbard that did not have hand symptoms prior to the 
November 1993 accident.  Additionally, there is no persuasive 
medical evidence demonstrating that the veteran's current 
hand problems are related to his service-connected fracture 
of the left clavicle.  The Board therefore finds that the 
opinions of Dr. Hubbard and Dr. Katz are persuasive evidence 
indicating that the veteran's hand problems are directly 
related to his November 1993 motor vehicle accident.

Similarly, the medical evidence shows that the veteran's 
right arm is not related to his service-connected fracture of 
the left clavicle.  The only medical evidence addressing the 
issue of the right arm is the October 2002 VA examination 
report, which concluded that the left clavicle fracture 
itself is not likely causing the right arm symptoms.  The 
examiner's conclusion is supported by examination of the 
veteran and review of the medical records.  There is also no 
medical evidence contradicting these findings.  

As for the left arm and neck problems, Dr. Katz's opinion 
that the veteran's left arm and neck problems are related to 
the November 1993 accident.  In contrast, the October 2002 VA 
examiner's opinion that the veteran's cervical spondylosis 
may be related to the left clavicle injury in service is 
based on the possibility that the veteran may have sustained 
a cervical injury at the time he fracture his left clavicle 
in service.  The examiner's opinion in this regard is pure 
speculation and is not supported by any medical evidence in 
service or following service.  No injury to the cervical 
spine was reported during service, and his spine was 
clinically evaluated as normal upon discharge from service.  
Moreover, Dr. Katz's examination is of more probative value 
as it was performed closer in time to when the veteran 
experienced the November 1993 accident than the October 2002 
VA examination.  Dr. Katz's opinion is further supported by 
the fact that there is no medical evidence of complaints or 
treatment for left arm or neck problems until after the 
November 1993 accident.  As such, the Board finds that Dr. 
Katz's May 1995 report is more persuasive evidence than the 
October 2002 VA examination. 

After reviewing the totality of the evidence, it appears that 
the veteran's problems with his hands, arms and neck are 
related to the 1993 motor vehicle accident.  The 
preponderance of the competent evidence is against a finding 
that any current disabilities of the hands, arms, and neck 
are either directly related to the inservice injury which 
resulted in a fractured left clavicle or secondarily related 
to the fractured left clavicle.  The service medical records 
which document the actual treatment for the left clavicle are 
significant for the absence of any complaints or findings 
related to any injury to the head or cervical spine.  The 
Board has considered the veteran's statements and testimony 
they have been given weight as to his observation for 
symptoms and limitations caused by his hands, arms, and neck 
problems.  However, it does not appear that the veteran is 
medically trained to offer any opinion as to causation.  See 
Espiritu v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) 
(laypersons may be competent to provide an eyewitness account 
of a veteran's visible symptoms, but they are not capable of 
offering opinions as to medical matters). 

Finally, the veteran's testimony that he was told by both 
private and VA physicians that his hands, arms, and neck 
problems are related to his service-connected fracture of the 
left clavicle has been considered, however, there is no 
corroborating medical evidence to support the veteran's 
statement in this regard.  Therefore, after reviewing the 
totality of the relevant evidence, the Board is compelled to 
conclude that the preponderance of such evidence is against 
entitlement to service connection for nerve damage to his 
hands, arms, and neck.  

Increased Rating

Fracture of the Left Clavicle

The present appeal involves the veteran's claim that the 
severity of his service-connected fracture of the left 
clavicle warrants a higher disability rating.  Disability 
ratings are determined by the application of the Schedule For 
Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Since the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his fracture of the left clavicle is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected fracture of the left clavicle 
has been rated by the RO under the provisions of Diagnostic 
Code 5203.  Under this regulatory provision, a rating of 10 
percent is warranted where there is malunion of the clavicle 
or where there is impairment of the clavicle with nonunion 
without loose movement.  Diagnostic Code 5203 further 
provides that an impairment of the clavicle with nonunion and 
with loose movement is assigned a 20 percent rating.  
Dislocation of the minor clavicle or scapula also warrants a 
20 percent rating.  38 C.F.R. § 4.71, Diagnostic Code 5203.  
The Board notes here that because there is evidence of 
arthritis of the left clavicle, consideration of rating 
criteria for arthritis is appropriate.  

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4,71a, Diagnostic Code 5003.

Diagnostic Code 5201 for limitation of motion of the arm 
provides for a 20 percent rating when motion is limited at 
shoulder level.  Normal forward flexion and abduction of the 
shoulder are from 0 degrees to 180 degrees with 90 degrees 
being at shoulder level.  38 C.F.R. § 4.71, Plate I. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

VA examination in October 1998 showed that the veteran 
complained of daily pain and stiffness in the shoulder and 
clavicle.  He complained of having difficulty sleeping on his 
shoulder and that the pain is aggravated by cold weather.  He 
also indicated that he separated his shoulder a couple of 
times since leaving his job as a diesel mechanic in December 
1997.  The veteran denied locking, swelling, or heat.   

Examination revealed tenderness over the left mid clavicle.  
There was no heat or erythema in that area.  The veteran had 
good motor and sensory function in the left arm.  The veteran 
could push against resistance, particularly with abduction in 
the left arm.  Range of motion revealed forward flexion of 
his left arm from 0 to 138 degrees; abduction was 0 to 126 
degrees; internal rotation was 0 to 78 degrees; external 
rotation was 0 to 63 degrees and; extension was 40 degrees.  
X-rays demonstrated a step deformity about the middle of the 
clavicle due to old healed fracture.  Overall, anatomical 
continuity was maintained.  The October 1998 examiner 
diagnosed the veteran as having degenerative joint disease 
involving the left clavicle with moderate functional loss.  

VA examination in October 2002 revealed some irregularity of 
the left clavicle.  Range of motion of the left shoulder was 
flexion 0 to 45 degrees easily and the veteran was able to 
move all the way up to 180 actively.  However, the veteran 
did not that the shoulder caught at around 135.   Abduction 
was to 120 degrees and external/internal rotation was to 90 
degrees.  The veteran denied any actual pain, but more a 
feeling as if the clavicle seemed to be pressing on his chest 
that he found uncomfortable.  X-rays show deformity of the 
left clavicle secondary to an old fracture (healed).  Mild 
degenerative changes are present at the acromioclavicular 
joint.  The glenohumeral joint appeared intact.  

While the Board acknowledges that the veteran does suffer 
from a left clavicle disability, which no doubt results in 
some symptomatology, there was no medical evidence from the 
private medical records, VA medical records, Social Security 
records, or VA examinations demonstrating nonunion or 
dislocation of the left clavicle.  X-ray evidence also fails 
to demonstrate nonunion or dislocation of the clavicle.  
Based upon the above evidence, the Board concludes that the 
veteran's symptomatology does not warrant a 20 percent rating 
under Diagnostic Code 5203 at this time.  

As for other diagnostic codes, there is no evidence of 
impairment to the humerus to warrant application of Code 
5202, nor is there evidence of limitation of arm motion to 
the degree to warrant a higher rating under Code 5201, even 
when consideration is give to additional functional loss due 
to pain, weakness, fatigue and incoordination.    

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service- connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Conclusion

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable determination as to any issue.


ORDER

The appeal is denied as to all issues. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

